Exhibit 10.2

EXECUTION VERSION

 

 

 

TERM LOAN SECURITY AGREEMENT

dated as of October 31, 2018

among

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,

as the Grantors,

and

BANK OF AMERICA, N.A.,

as Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   SECTION 1.  

Defined Terms

     2   SECTION 2.  

Grant of Lien

     3   SECTION 3.  

Perfection and Protection of Security Interest

     7   SECTION 4.  

[Reserved]

     11   SECTION 5.  

Jurisdiction of Organization

     11   SECTION 6.  

Title to, Liens on, and Sale and Use of Collateral

     11   SECTION 7.  

Access and Examination

     11   SECTION 8.  

[Reserved]

     11   SECTION 9.  

[Reserved]

     11   SECTION 10.  

[Reserved].

     11   SECTION 11.  

Right to Cure

     11   SECTION 12.  

Power of Attorney

     12   SECTION 13.  

The Agent’s and the Other Secured Parties’ Rights, Duties and Liabilities

     12   SECTION 14.  

Patent, Trademark and Copyright Collateral

     13   SECTION 15.  

Voting Rights; Dividends; Etc.

     15   SECTION 16.  

Indemnification

     15   SECTION 17.  

Limitation on Liens on Collateral

     16   SECTION 18.  

Extensions

     16   SECTION 19.  

Remedies; Rights Upon Default

     16   SECTION 20.  

Grant of License to Use Proprietary Rights

     18   SECTION 21.  

Limitation on the Agent’s and the Other Secured Parties’ Duty in Respect of
Collateral

     19   SECTION 22.  

Intercreditor Relations

     19   SECTION 23.  

Miscellaneous

     19  



--------------------------------------------------------------------------------

Schedules       Schedule I       Pledged Equity and Pledged Debt Schedule II   
—    Jurisdictions of Organization Schedule III    —    Patents, Trademarks and
Copyrights Exhibits       Exhibit A    —    Security Agreement Supplement

 

 

ii



--------------------------------------------------------------------------------

TERM LOAN SECURITY AGREEMENT

This Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of October 31, 2018, among UNITED RENTALS, INC., a Delaware corporation
(“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (the
“Company”), each Guarantor (as defined in the Credit Agreement referred to
below) listed on the signature pages hereof as a Grantor, and each Additional
Grantor (as defined in Section 24(d)(ii) below) (each such Domestic Subsidiary
and Additional Grantor, together with Holdings and the Company, the “Grantors”),
and BANK OF AMERICA, N.A., as Agent (the “Agent”).

W I T N E S S E T H :

WHEREAS, Holdings, the Company, the Guarantors, the Agent and the lenders party
thereto are party to a term loan credit agreement dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, including any such amendment, restatement, amendment and
restatement, supplement or other modification that extends the maturity of,
restructures, refunds, refinances or increases any Indebtedness under such
agreement (in whole or in part), the “Credit Agreement”);

WHEREAS, in order to induce the Agent and the Lenders to make loans as provided
for in the Credit Agreement, each Grantor is entering into this Agreement in
favor of the Agent, and pursuant hereto is granting to the Agent, for the
benefit of the Secured Parties, a security interest in and lien upon such
Grantor’s Collateral (as defined below) to secure such Grantor’s Secured
Obligations (as defined below);

WHEREAS, each Grantor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule I hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein;

WHEREAS, it is a condition precedent to entering into the Credit Agreement and
the Agent’s and Lenders’ willingness to make loans and extend other financial
accommodations under the Credit Agreement that each Grantor grant to the Agent,
for the benefit of the Secured Parties, a security interest in and lien upon all
of the Collateral of such Grantor to secure such Grantor’s Secured Obligations;

WHEREAS, in consideration for, among other things, the execution and delivery of
the Credit Agreement by the Agent and the Lenders, and to secure the full and
prompt payment and performance of all of the Secured Obligations, the parties to
this Agreement agree that each Grantor agrees to grant to the Agent, for the
benefit of the Secured Parties, a security interest in the Collateral, in order
to ensure and secure the prompt payment and performance of the Secured
Obligations;



--------------------------------------------------------------------------------

WHEREAS, the relative rights and remedies of the Secured Parties and the Secured
Parties (as defined in the ABL Agreement) in respect of the Collateral are
governed by the Pari Passu Intercreditor Agreement and

WHEREAS, the relative rights, remedies and priorities of the Secured Parties,
the Secured Parties (as defined in the “Notes Security Agreement” (as amended,
restated, supplemented or otherwise modified from time to time, the “Notes
Security Agreement”) referred to in the Indenture governing the 4 5/8% Senior
Secured Notes due 2023, dated as of March 26, 2015, among the Company, Holdings,
certain subsidiaries of the Company and Wells Fargo Bank, National Association,
as Trustee and Notes Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Secured Notes Indenture”)) and the
Secured Parties (as defined in the ABL Agreement) in respect of the Collateral
are governed by the Intercreditor Agreement, dated as of March 9, 2012, among
the ABL Agent (as defined in the Pari Passu Intercreditor Agreement (the “ABL
Agent”)), the Agent, the trustee and notes collateral agent under the Secured
Notes Indenture and any additional agents from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Junior Intercreditor Agreement” and, together with the Pari Passu Intercreditor
Agreement and any Acceptable Intercreditor Agreement, the “Applicable
Intercreditor Agreements”);

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Defined Terms. (a) As used in this Agreement, the following terms
shall have the meanings specified below:

(i) “Equipment” means all of each Obligor’s and each of its Subsidiary’s now
owned or hereafter acquired machinery, equipment, furniture, furnishings,
fixtures, and other tangible personal property (except Inventory), including
embedded software, service and delivery vehicles with respect to which a
certificate of title has been issued, aircraft, dies, tools, jigs, molds and
office equipment, as well as all of such types of property leased by any Obligor
or any of its Subsidiaries, and all of each Obligor’s and each of its
Subsidiary’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto; wherever any of the
foregoing is located.

(ii) “Inventory” means all of each Obligor’s and each of its Subsidiaries’ now
owned or hereafter acquired Rental Equipment, Merchandise and Consumables
Inventory and other inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Obligor’s or any of its Subsidiaries’ business or
used in connection with the packing, shipping, advertising, selling or finishing
of such goods, merchandise, and all documents of title or other Documents
representing them.

 

2



--------------------------------------------------------------------------------

(iii) “Merchandise and Consumables Inventory” means Inventory owned by the
Company, a Guarantor or any of their Subsidiaries, other than Rental Equipment
held for sale or rental, including, without limitation, parts for Rental
Equipment, parts to be sold, parts to be installed on Rental Equipment (which
parts are not then incorporated or installed in or on, or affixed or appurtenant
to, any such Rental Equipment), and Inventory for the contractors supply
business of the Obligors.

(iv) “Rental Equipment” means tangible personal property which is offered for
sale or rent (or offered for sale as used equipment) by an Obligor in the
ordinary course of its business or used in the business of the Obligors and
their Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

(b) All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement. All other undefined terms
contained in this Agreement, unless the context indicates otherwise, have the
meanings provided for by the Uniform Commercial Code as in effect from time to
time in the applicable jurisdiction (the “UCC”) to the extent the same are used
or defined therein. All references to any asset described in the definition of
the term “Collateral”, or to any proceeds thereof, shall be deemed to be
references thereto except to the extent such asset is an Excluded Asset.

SECTION 2. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by each Grantor of all of its present and future Obligations (such
Obligations, as to any Grantor, being the “Secured Obligations” of such
Grantor), each Grantor hereby grants to the Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a security interest (the
“Security Interest”) in and continuing lien on all of such Grantor’s right,
title and interest in or to any and all of the following properties and assets
of such Grantor and all powers and rights of such Grantor in all of the
following (including the power to transfer rights in the following), whether now
owned or existing or at any time hereafter acquired or arising, regardless of
where located (collectively, the “Collateral”):

(i) all Accounts;

(ii) all Inventory, including all Rental Equipment;

(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

 

3



--------------------------------------------------------------------------------

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights;

(x) all General Intangibles (including Payment Intangibles and Software);

(xi) all Goods;

(xii) all Equipment;

(xiii) all Investment Property, including the following (the “Security
Collateral”):

(A) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(B) all additional shares of stock and other equity interests of or in any
issuer of the Initial Pledged Equity, any successor entity or any other entity
from time to time organized, created or acquired by such Grantor in any manner
(such equity interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other equity interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other equity interests and all subscription warrants, rights
or options issued thereon or with respect thereto;

(C) the Initial Pledged Debt and the instruments, if any, evidencing the Initial
Pledged Debt, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt; and

(D) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

 

4



--------------------------------------------------------------------------------

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent, any Lender, the
ABL Agent, any Lender (as defined in the ABL Agreement), the Collateral Agent
(as defined in the Notes Security Agreement), any Second Lien Agent (as defined
in the Notes Security Agreement) or any of their Affiliates;

(xv) all of such Grantor’s Material Accounts, credits, and balances with and
other claims against the Agent, any Lender, the ABL Agent, any Lender (as
defined in the ABL Agreement), the Collateral Agent (as defined in the Notes
Security Agreement), any Second Lien Agent (as defined in the Notes Security
Agreement) or any of their Affiliates or any other financial institution with
which such Grantor maintains deposits, including all Payment Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties and condemnation or requisition
payments with respect to all or any of the foregoing;

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

(a) any rights, titles or interests of a Grantor in any instrument, permit,
General Intangible, Lease, license or agreement to which such Grantor is a party
(other than any of the foregoing with or by any other Grantor or any Subsidiary
or other controlled Affiliate of a Grantor) or any of its right, title or
interest thereunder to the extent, but only to the extent, that a grant of a
security interest therein to the Agent would, under the terms of such
instrument, permit, General Intangible, Lease, license or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of or create a right of
termination in favor of or require the consent (which has not been obtained or
waived) of any other party under, such instrument, permit, General Intangible,
Lease, license or agreement; provided that the foregoing exclusion shall not be
construed to apply to the extent any such term is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409) or any other
applicable law so that no breach, default, abandonment, invalidity or
unenforceability would occur;

(b) any asset to the extent the granting of a security interest therein to the
Agent is prohibited by applicable law or would require the consent, approval,
license or authorization of any Governmental Authority or, except with respect
to any Rental Equipment, Merchandise and Consumables Inventory, any proceeds of
any of the

 

5



--------------------------------------------------------------------------------

foregoing, any Material Accounts into which any such proceeds are deposited, or
any books or records related to any of the foregoing, other third party (except
a Grantor or any Subsidiary or other controlled Affiliate of a Grantor) that has
not been obtained or waived; provided that the foregoing exclusion shall not be
construed to apply to the extent any such prohibition or requirement for
consent, approval, license or authorization is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409) or any other
applicable law;

(c) any of the outstanding voting equity or other voting ownership interests of
a Foreign Subsidiary or Foreign Subsidiary Holding Company in excess of 65% of
the voting power of all classes of equity or other ownership interests of such
Foreign Subsidiary or Foreign Subsidiary Holding Company entitled to vote;

(d) any “intent-to-use” United States of America based trademark or service mark
application until such time that a statement of use has been filed with the
United States Patent and Trademark Office (the “USPTO”) for such application,
unless the grant of a security interest therein would not render such
“intent-to-use” based trademark or service mark application invalid or subject
to cancellation;

(e) any property that is subject to a Lien securing purchase money obligations,
Capital Lease Obligations or sale/leaseback Indebtedness permitted under the
Credit Agreement pursuant to documents that prohibit such Grantor from granting
any other Liens in such property, and such prohibition has not been or is not
waived or the consent of the other party to such contract has not been or is not
otherwise obtained or under Requirements of Law such prohibition cannot be
waived, and only for so long as such Indebtedness remains outstanding;

(f) (i) any assets subject to a Securitization Transaction or (ii) Accounts,
Leases, contractual rights or any other assets subject to any Like-Kind
Exchange;

(g) the equity interests, and any certificates or instruments in respect
thereof, in United Rentals of Nova Scotia (No. 1), ULC or any other unlimited
liability company organized under the laws of Nova Scotia;

(h) the equity interests, and any certificates or instruments in respect
thereof, in any joint venture or non-wholly owned Subsidiary, the governing
agreements of which prohibit the pledge or other granting of security over
equity interests in such Subsidiary and such prohibition has not been or is not
waived or the consent of the other party to such contract has not been or is not
otherwise obtained or under Requirements of Law such prohibition cannot be
waived;

(i) any real property or any fee interest or leasehold interest in real
property, including fixtures affixed or attached thereto;

(j) any Titled Goods (other than Merchandise and Consumables Inventory and
Rental Equipment);

 

6



--------------------------------------------------------------------------------

(k) any Letter-of-Credit Rights not constituting Supporting Obligations in
respect of any Collateral to the extent any of the Grantors is required by
applicable law or contract to apply the proceeds of a drawing of such letter of
credit for a specified purpose (other than a payment to a Grantor);

(l) any right, title or interest in or to any copyrights, copyright licenses,
patents, patent applications, patent licenses, trade secrets, trade secret
licenses, trademarks, service marks, trademark and service mark applications,
trade names, trade dress, trademark licenses, technology, know-how and processes
or any other intellectual property in each case governed by or arising or
existing under, pursuant to or by virtue of the laws of any jurisdiction other
than the United States of America or any state thereof;

(m) any asset with respect to which the Agent and the Company have reasonably
agreed that the cost, tax consequences or any legal or regulatory consequences
of creating and/or perfecting a security interest therein is excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby; and

(n) any asset not required to be pledged as security for the Obligations (as
defined in the ABL Agreement) under the ABL Agreement.

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any of the Secured Obligations.

SECTION 3. Perfection and Protection of Security Interest. (a) Except as
explicitly set forth herein or in the Credit Agreement and subject to any
Applicable Intercreditor Agreement, each Grantor shall, at its expense, perform
all steps reasonably requested in writing by the Agent to perfect, maintain or
protect the Agent’s Liens, including (subject in each case to any Applicable
Intercreditor Agreement): (i) executing filings pursuant to the UCC in the
office of the secretary of state (or similar central filing office) of the
relevant state(s); (ii) executing and delivering customary filings in (A) the
USPTO with respect to any Collateral constituting U.S. issued patents and
registered trademarks and any applications therefor and (B) the United States
Copyright Office of the Library of Congress with respect to copyright
registrations; (iii) causing certificates of title to be issued for all Titled
Goods, the Agent’s Lien to be noted thereon in each case in accordance with the
provisions of the Credit Agreement and the other Loan Documents to which such
Grantor is a party; (iv) subject to any Applicable Intercreditor Agreement, when
an Event of Default pursuant to Sections 11.1(a), (e), (f), (g), (h), (i) or
(m) of the Credit Agreement has occurred and is continuing, at the reasonable
request of the Agent, transferring Inventory to warehouses or other locations
designated by the Agent; (v) when an Event of Default has occurred and is
continuing, placing notations on such Grantor’s books of account to disclose the
Agent’s Liens; (vi) taking such other steps reasonably requested by the Agent to
maintain and protect the Agent’s Liens in the Collateral; and (vii) in the case
of the Security Collateral, (A) if any Pledged Debt shall be evidenced by a
promissory note or other instrument with an individual amount in excess of
$50,000,000 (or such other amount as may be specified in the ABL Security
Agreement (as defined in any Applicable Intercreditor Agreement (the “ABL
Security Agreement”)) from time to time), deliver and pledge to the Applicable
Collateral Agent (as defined in any Applicable Intercreditor Agreement

 

7



--------------------------------------------------------------------------------

(the “Applicable Agent”)) such note or instrument duly indorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Agent (provided that such documents
shall be deemed to be in form and substance reasonably satisfactory to the Agent
if such documents are in form and substance reasonably satisfactory to the
Applicable Agent) and (B) deliver and pledge to the Applicable Agent (in the
case of the Agent for the benefit of the Secured Parties), certificates
representing Pledged Equity that constitutes certificated securities,
accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (a) take any action in any jurisdiction other than the United
States of America (including any state thereof), or required by the laws of any
such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
either create any security interests (or other Liens) in assets located or
titled outside of the United States of America (including any state thereof) or
to perfect any security interests (or other Liens) in any non-U.S. Collateral,
(b) deliver landlord lien waivers, estoppels or collateral access letters or
(c) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property; provided, further, that for so long
as the Agent is not the Applicable Agent, the Grantors shall only be required to
take the actions enumerated in clauses (i), (ii), (iii), and (v) above, and
shall only be required to take actions referred to in clause (vi) if they have
been reasonably requested by the Applicable Agent pursuant to the ABL Security
Agreement.

(b) Subject to any Applicable Intercreditor Agreement, unless the Agent (or the
Applicable Agent) shall otherwise consent in writing (which consent may be
revoked at any time and from time to time), each Grantor shall deliver to the
Applicable Agent all the Collateral consisting of negotiable Documents, Chattel
Paper and Instruments (other than checks received and processed in the ordinary
course), in each case, with an individual value in excess of $50,000,000 (or
such other amount as may be specified in the ABL Security Agreement from time to
time), promptly after such Grantor receives the same, but if any Event of
Default has occurred and is continuing, each Grantor agrees to deliver to the
Applicable Agent all such Collateral (regardless of value) upon the Applicable
Agent’s request.

(c) Upon obtaining an interest therein (subject to the time period specified in
Section 7.17(a) or any comparable provision of the Credit Agreement), unless
waived by the Agent (or the Applicable Agent) in writing (which waiver may be
revoked at any time and from time to time), each Grantor, subject to any
Applicable Intercreditor Agreement, and only to the extent control or blocked
account agreements are required to be obtained pursuant to the terms of the ABL
Agreement, shall obtain such control or blocked control account agreements in
form and substance reasonably satisfactory to the Agent (provided that such
control or blocked account agreements shall be deemed to be in form and
substance reasonably satisfactory to the Agent if such control or blocked
account agreements are (x) substantially consistent with any control or blocked
account agreements in effect as of the date of this Agreement, or (y) in form
and substance reasonably satisfactory to the Applicable Agent), executed and
delivered by (i) each securities intermediary and commodities intermediary
issuing or holding any financial assets or commodities to or for such Grantor,
except for securities and commodities accounts of the Grantors that are not
Material Accounts, and (ii) each depository bank at which such Grantor maintains
a Material Account. If control or blocked account agreements are no longer
required to be obtained pursuant to the terms of the ABL Agreement, the Grantors
shall have no obligation to maintain such agreements pursuant to this Agreement
and the Agent shall sign and deliver to each Grantor all terminations or other
documents reasonably necessary or desirable to reflect the termination of all
then existing control or blocked account agreements.

 

8



--------------------------------------------------------------------------------

(d) If any Grantor is or becomes the beneficiary of a letter of credit with an
individual face amount in excess of $50,000,000 (or such other amount as may be
specified in the ABL Security Agreement from time to time), other than a letter
of credit not constituting Supporting Obligations in respect of any Collateral
pursuant to which such Grantor is required by applicable law or contract to
apply the proceeds of a drawing of such letter of credit for a specified purpose
(other than a payment to a Grantor), such Grantor shall promptly notify the
Agent thereof and, subject to any Applicable Intercreditor Agreement unless
otherwise consented by the Agent (or the Applicable Agent), use its commercially
reasonable efforts to enter into a tri-party agreement with the Agent and the
issuer and/or confirming bank with respect to Letter-of-Credit Rights, whereby
such Grantor assigns such Letter-of-Credit Rights to the Agent and directs all
payments thereunder to the Payment Account, all in form and substance reasonably
satisfactory to the Agent (provided that such agreement shall be deemed to be in
form and substance reasonably satisfactory to the Agent if such agreement is in
form and substance reasonably satisfactory to the Applicable Agent).

(e) Subject to any Applicable Intercreditor Agreement, each Grantor shall take
all commercially reasonable steps necessary to grant the Applicable Agent
control of all electronic chattel paper in accordance with the UCC or other
applicable law and all “transferable records” as defined in the Uniform
Electronic Transactions Act.

(f) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file any UCC financing statements or amendments thereto in the
applicable office of the secretary of state (or similar central filing office)
in the United States that (a) indicate the Collateral (i) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the State of New York or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC of the State of New York or such
jurisdiction for the sufficiency or filing office acceptance of any UCC
financing statement or amendment, including where applicable whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Each Grantor agrees to furnish any
such information to the Agent promptly upon request. Each Grantor also ratifies
its authorization for the Agent to have filed in the applicable office of the
secretary of state (or similar central filing office) in the United States any
like UCC financing statements or amendments thereto if filed prior to the date
hereof.

(g) Each Grantor shall promptly notify the Agent of any commercial tort claim
(as defined in the UCC) with a value estimated in good faith by the Company to
be in excess of $50,000,000 (or such other amount as may be specified in the ABL
Security Agreement from time to time), initiated or acquired by it and unless
otherwise consented by the Agent (or the Applicable Agent), such Grantor shall
enter into a supplement to this Agreement, granting to the Agent a Lien in such
commercial tort claim.

 

9



--------------------------------------------------------------------------------

(h) Until Full Payment of all the Obligations, the Agent’s Liens shall continue
in full force and effect in all the Collateral, provided that, subject to any
Applicable Intercreditor Agreement, the Agent agrees to release its Lien in any
Collateral that is sold or disposed of by a Grantor as permitted pursuant to the
Credit Agreement subject to the satisfaction of any conditions to release (if
any) set forth in the Credit Agreement, including the continuance of the Agent’s
Lien in any proceeds of such released Collateral.

(i) Each Grantor will give prompt written notice to the Agent of any change in
its name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event, within 60 days (or such longer period as may be
permitted under the ABL Security Agreement from time to time) of such change);
provided that, promptly after receiving a written request therefor from the
Agent, such Grantor shall deliver to the Agent all additional financing
statements and other documents reasonably necessary or desirable to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the Agent
shall either promptly file such additional financing statements or approve the
filing of such additional financing statements by such Grantor. Upon any such
approval such Grantor shall proceed with the filing of the additional financing
statements and deliver copies (or other evidence of filing) of the additional
filed financing statements to the Agent.

(j) No Grantor shall enter into any contract or agreement that restricts or
prohibits the grant of a security interest in Accounts, Chattel Paper, Leases,
Instruments or Payment Intangibles or the proceeds of the foregoing to the
Agent, except for any agreement permitted pursuant to Section 8.8 of the ABL
Agreement.

(k) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed by the Agent without the prior written consent of the Agent and
agrees that it will not do so without the prior written consent of the Agent,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC and to
Section 23(f) hereof.

(l) Subject to any Applicable Intercreditor Agreement, with respect to any
Security Collateral in which any Grantor has any right, title or interest and
that constitutes an uncertificated security, such Grantor shall, to the extent
the issuer thereof is a controlled Affiliate of the Grantor, or otherwise use
its commercially reasonable efforts to, cause the issuer thereof either (i) to
register the Applicable Agent as the registered owner of such security or
(ii) to agree in an authenticated record with such Grantor and the Applicable
Agent that such issuer will comply with instructions with respect to such
security originated by the Applicable Agent in accordance with this Agreement
and the Credit Agreement without further consent of such Grantor.

(m) Each Grantor agrees that it will pledge hereunder, promptly following its
acquisition thereof, any and all additional Security Collateral (subject in the
case of the Agent to any limitations contained herein with respect thereto) and
deliver to the Applicable Agent for the benefit of the Secured Parties,
certificates or instruments representing any such Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

 

10



--------------------------------------------------------------------------------

SECTION 4. [Reserved].

SECTION 5. Jurisdiction of Organization. Each Grantor represents and warrants to
the Agent and the other Secured Parties that as of the date hereof:
(a) Schedule II hereto identifies (i) such Grantor’s name as of the date hereof
as it appears in official filings in the state or other jurisdiction of its
incorporation or other organization, (ii) the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), (iii) the organizational identification number issued by such
Grantor’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (iv) the jurisdiction in
which such Grantor is incorporated or organized; and (b) such Grantor has only
one state, province or territory of incorporation or organization.

SECTION 6. Title to, Liens on, and Sale and Use of Collateral. Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that such Grantor has rights in and
the power to transfer all of the Collateral free and clear of all Liens
whatsoever, except for Permitted Liens.

SECTION 7. Access and Examination. Subject to any Applicable Intercreditor
Agreement, during the continuance of an Event of Default, the Agent may, without
expense to the Agent, use such of each Grantor’s respective personnel, supplies,
and Real Estate as may be reasonably necessary for maintaining or enforcing the
Agent’s Liens. Subject to the terms of the Credit Agreement and any Applicable
Intercreditor Agreement, following consultation with and notice to the Grantors,
or without such notice and consultation during the continuance of an Event of
Default, the Agent shall have the right, in the Agent’s name or in the name of a
nominee of the Agent, to verify the validity, amount or any other matter
relating to the Accounts, Inventory, Leases, or other Collateral, by mail,
telephone, or otherwise.

SECTION 8. [Reserved].

SECTION 9. [Reserved].

SECTION 10. [Reserved].

SECTION 11. Right to Cure. Upon the occurrence and during the continuance of an
Event of Default: (a) each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be filed all such further instruments and
documents and take all such actions as the Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Agent’s
Lien in the Collateral and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Agent’s Lien and the filing of
any UCC financing statements (including fixture filings) or other documents in
connection herewith or therewith, to the extent required hereunder or under the
other Loan Documents; and (b) the Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to

 

11



--------------------------------------------------------------------------------

Section 9.3 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement, this Agreement or any other Loan Document. All
payments that the Agent makes in accordance with this Section 11 and all
documented out-of-pocket costs and expenses that the Agent pays or incurs in
connection with any action taken by it hereunder shall be charged as a Term
Loan, and the Agent agrees to notify the Borrowers thereof; provided that
neither the Agent’s right to make any such payments and charge the same as a
Term Loan, nor the Borrowers’ obligation to repay any such Term Loan, shall be
conditioned in any way upon the Agent’s providing such notification. Any payment
made or other action taken by the Agent under this Section 11 shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
thereafter as herein provided.

SECTION 12. Power of Attorney. Each Grantor hereby appoints the Agent and the
Agent’s designee or bailee as such Grantor’s attorney, subject to any Applicable
Intercreditor Agreement, with power exercisable upon the occurrence and during
the continuance of an Event of Default: (a) to endorse such Grantor’s name on
any checks, notes, acceptances, money orders, or other forms of payment or
security that come into the Agent’s or any of the other Secured Parties’
possession; (b) to sign such Grantor’s name on any invoice, bill of lading,
warehouse receipt or other negotiable or non-negotiable Document constituting
the Collateral, on drafts against customers, on assignments of Accounts, on
notices of assignment, financing statements and other public records and to file
any such financing statements by electronic means with or without a signature as
authorized or required by applicable law or filing procedure; (c) to notify the
post office authorities to change the address for delivery of such Grantor’s
mail to an address designated by the Agent and to receive, open and dispose of
all mail addressed to such Grantor; (d) in consultation with the Company (such
consultation not to be required when an Event of Default pursuant to
Section 11.1(a), (e), (f), (g), (h), (i) or (m) of the Credit Agreement has
occurred and is continuing) to send requests for verification of Accounts and
Leases (other than Accounts and Leases subject to any Securitization
Transactions) to Account Debtors and lessees; (e) to complete in such Grantor’s
name or the Agent’s name, any order, sale, lease or transaction, obtain the
necessary Documents in connection therewith, and collect the proceeds thereof;
(f) to clear Inventory through customs in such Grantor’s name, the Agent’s name
or the name of the Agent’s designee or bailee, and to sign and deliver to
customs officials powers of attorney in such Grantor’s name for such purpose;
(g) to the extent that such Grantor’s authorization given in Section 3(f) of
this Agreement is not sufficient, to file such UCC financing statements as are
required under this Agreement; and (h) to do all things necessary to carry out
the Credit Agreement, this Agreement and the other Loan Documents in accordance
with the terms thereof. Each Grantor ratifies and approves all acts of such
attorney. This power, being coupled with an interest, is irrevocable until the
Credit Agreement has been terminated and Full Payment of the Obligations has
occurred.

SECTION 13. The Agent’s and the Other Secured Parties’ Rights, Duties and
Liabilities. (a) As between the Grantors and the Secured Parties, each Grantor
assumes all responsibility and liability arising from or relating to the use,
sale, lease, license or other disposition of the Collateral. None of the Secured
Obligations shall be affected by any failure of the Agent or any of the other
Secured Parties to take any steps to perfect the Agent’s Liens or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of the Secured Obligations. Subject to any
Applicable Intercreditor

 

12



--------------------------------------------------------------------------------

Agreement, following the occurrence and during the continuation of an Event of
Default, the Agent may (but shall not be required to), and at the direction of
the Required Lenders shall, without notice to (except as required under the
Credit Agreement or under any applicable law) or consent from any Grantor, sue
upon or otherwise collect, extend the time for payment of, modify or amend the
terms of, compromise or settle for cash, credit, or otherwise upon any terms,
grant other indulgences, extensions, renewals, compositions, or releases, and
take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of
Grantors for the Secured Obligations, or any other agreement now or hereafter
existing between any of the Secured Parties and any Grantor.

(b) It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, such Grantor shall remain liable under each Lease and each of
its other contracts, agreements and licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither the Agent nor any of the other Secured Parties shall have any obligation
or liability under any Lease, contract, agreement or license by reason of or
arising out of this Agreement or the granting herein of a Lien thereon or the
receipt by the Agent or any of the other Secured Parties of any payment relating
to any Lease, contract, agreement or license pursuant hereto. Neither the Agent
nor any of the other Secured Parties shall be required or obligated in any
manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any Lease, contract, agreement or license, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Lease, contract, agreement or license, or to present or file any claims, or to
take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

(c) Subject to any Applicable Intercreditor Agreement, with respect to Accounts
and Leases, in each case not subject to any Securitization Transaction or
Like-Kind Exchange, the Agent may, at any time after an Event of Default shall
have occurred and be continuing (or if any rights of set-off (other than
set-offs against an Account arising under the contract giving rise to the same
Account) or contra accounts may be asserted with respect to the following),
without prior notice to any Grantor, notify Account Debtors, parties to Leases
and other Persons obligated on the Collateral that the Agent has a security
interest therein, and that payments shall be made directly to the Agent, for the
benefit of the Secured Parties. Subject to any Applicable Intercreditor
Agreement, upon the request of the Agent, each Grantor shall so notify Account
Debtors and other Persons obligated on such Collateral. Once any such notice has
been given to any Account Debtor or other Person obligated on such Collateral
and while any Event of Default exists and is continuing, no Grantor shall give
any contrary instructions to such Account Debtor or other Person without the
Agent’s prior written consent.

SECTION 14. Patent, Trademark and Copyright Collateral. (a) Each Grantor
represents and warrants to the Agent and the other Secured Parties that (i) as
of the date hereof, such Grantor does not have any ownership interest in, or
title to, any material issued or applied-for U.S. patents, registered or
applied-for U.S. trademarks or registered U.S. copyrights (collectively,
“Registered Intellectual Property”) except as set forth in Schedule III

 

13



--------------------------------------------------------------------------------

hereto, and (ii) this Agreement, together with the filing of the financing
statements referred to in Section 3(f) of this Agreement, the recording of the
U.S. Intellectual Property Security Agreement with the USPTO and the United
States Copyright Office (the “USCO”), and subsequent filings for any hereafter
acquired Registered Intellectual Property are, to the extent that a valid,
perfected and continuing Lien in patents, trademarks and copyrights, as
applicable, can be created upon filing and recording documents of such type and
nature, effective to create valid, perfected, first priority (subject to
Permitted Liens) and continuing Liens in favor of the Agent on such material
Registered Intellectual Property.

(b) Each Grantor shall notify the Agent within a reasonable amount of time if it
knows that any application or registration relating to any material Registered
Intellectual Property (now or hereafter existing) owned or licensed by such
Grantor will become abandoned or dedicated, or of any material and adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the USPTO, the USCO, or any
court) regarding such Grantor’s ownership of any material Registered
Intellectual Property, its right to register the same, or to keep and maintain
the same.

(c) If, before Full Payment of the Obligations, any Grantor shall obtain
ownership of any additional Registered Intellectual Property (except to the
extent any application for a trademark is excluded from the definition of
“Collateral” under subclause (d) of Section 2 of this Agreement), with respect
to goods sold in such Grantor’s business, the Agent shall have a Lien in, and
the provisions of Section 2 shall automatically apply to, such Registered
Intellectual Property, and such Grantor shall give to the Agent written notice
of such ownership at the time of delivery of the annual financial statements
pursuant to Section 8.2(a) of the Credit Agreement and the related Compliance
Certificate pursuant to Section 8.2(c) (the “Annual Compliance Certificate’)(or
such later date as any Applicable Agent may agree) in which such Grantor obtains
ownership of such patent, trademark, or copyright. This Section 14(c) shall not
apply to any Collateral which are owned by others and licensed to any Grantor.

(d) Each Grantor authorizes the Agent to modify this Agreement by amending
Schedule III to include any additional Registered Intellectual Property (other
than any “intent-to-use” United States of America based trademark or service
mark application, until such time that a statement of use has been filed with
the USPTO for such application) owned by such Grantor and not included in
Schedule III at the time of delivery of the Annual Compliance Certificate (or
such later date as any Applicable Agent may agree). The Agent shall provide
notice to the Grantors of any amendment or modification to be effected pursuant
to this Section.

(e) At the time of delivery of the Annual Compliance Certificate (or such later
date as any Applicable Agent may agree), each Grantor shall sign and deliver to
the Agent for filing or recordation with the USPTO or USCO one or more
intellectual property security agreements, or supplements or amendments thereto,
with respect to any Registered Intellectual Property (other than any
“intent-to-use” United States of America based trademark or service mark
application, until such time that a statement of use has been filed with the
USPTO for such application) acquired after the date hereof and which are
Collateral, solely to the extent that such Collateral is not covered by any
previous intellectual property security agreement or supplement or amendment
thereto so signed and delivered by it.

 

14



--------------------------------------------------------------------------------

(f) Each Grantor shall take all commercially reasonable actions to maintain and
protect each item of Registered Intellectual Property that is material to the
business of the Company, taken as a whole, unless such Grantor shall determine
that such item of Registered Intellectual Property is not material to the
conduct of its business.

(g) In the event that any Grantor has knowledge of any material Registered
Intellectual Property constituting Collateral being infringed upon or diluted by
a third party, such Grantor shall, to the extent such Grantor deems commercially
reasonable, take actions to protect such material Registered Intellectual
Property.

SECTION 15. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing, each
Grantor (i) shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on rights and remedies of the Agent or the other Secured
Parties under this Agreement or any other Loan Document and (ii) shall be
entitled to receive and retain any and all dividends, interest and other
distributions paid in respect of the Security Collateral of such Grantor if and
to the extent that the payment thereof is not otherwise prohibited by the terms
of the Loan Documents; provided that such Grantor shall deliver and pledge to
the Applicable Agent any such dividends or distributions that would constitute
Pledged Equity to the extent required hereunder.

(b) Upon the occurrence and during the continuance of an Event of Default,
subject to any Applicable Intercreditor Agreement, all rights of each Grantor
(i) to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 15(a)(i) shall, upon written notice to such Grantor by the Agent, cease
and (ii) to receive the dividends, interest and other distributions that it
would otherwise be authorized to receive and retain pursuant to
Section 15(a)(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Applicable Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Security Collateral such dividends, interest and
other distributions.

SECTION 16. Indemnification. In any suit, proceeding or action brought by the
Agent or any of the other Secured Parties relating to any Collateral for any sum
owing with respect thereto or to enforce any rights or claims with respect
thereto, each Grantor jointly and severally agrees to save, indemnify and keep
the Agent and the other Secured Parties harmless from and against all expense
(including reasonable and documented attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the Account Debtor or other Person
obligated on the Collateral, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from any Grantor, except in the case of the Agent or any of the other Secured
Parties, to the extent such expense, loss, or damage is attributable to the
gross negligence, bad faith or willful misconduct of the Agent or such other
Secured Party. All such obligations of Grantors shall be and remain enforceable
against and only against Grantors and shall not be enforceable against the Agent
or any of the other Secured Parties.

 

15



--------------------------------------------------------------------------------

SECTION 17. Limitation on Liens on Collateral. Each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary (i) to
defend title to the Collateral owned by it against all Persons claiming an
interest therein (other than with respect to Permitted Liens) that is adverse to
the interests hereunder of the Agent or other Secured Party, except with respect
to Collateral that such Grantor determines in its reasonable business judgment
is no longer necessary or beneficial to the conduct of the business, and (ii) to
defend the Security Interest of the Agent in the Collateral and the priority
thereof against any Lien that is not a Permitted Lien.

SECTION 18. Extensions. The Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that (x) such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents or (y) such an
extension is otherwise reasonably appropriate. To the extent that the Applicable
Agent grants any extension of time of the nature referred to in this Section 18,
such an extension shall be deemed also to apply to the corresponding time period
in this Agreement.

SECTION 19. Remedies; Rights Upon Default. (a) In addition to all other rights
and remedies granted to it under this Agreement, the Credit Agreement, the other
Loan Documents and under any other instrument or agreement securing, evidencing
or relating to any of the Secured Obligations or pursuant to any other
applicable law, if any Event of Default shall have occurred and be continuing,
subject to any Applicable Intercreditor Agreement, the Agent may exercise all
rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, if any Event of
Default shall have occurred and be continuing, subject to any Applicable
Intercreditor Agreement, the Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon such Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith enter upon the premises of such Grantor where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving such Grantor or any other Person notice and
opportunity for a hearing on the Agent’s claim or action and may collect,
receive, assemble, process, appropriate and realize upon the Collateral, or any
part thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. If any Collateral is sold on terms other than payment in full
at the time of sale, no credit shall be given against the Obligations until the
Agent or the other Secured Parties receive payment, and if the buyer defaults in
payment, subject to any Applicable Intercreditor Agreement, the Agent may resell
the Collateral without further notice to any Grantor. Subject to any Applicable
Intercreditor Agreement, the Agent or any of the other Secured Parties shall
have

 

16



--------------------------------------------------------------------------------

the right upon any such public sale or sales and, to the extent permitted by
law, upon any such private sale or sales, to purchase for the benefit of the
Agent and the other Secured Parties, the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption each
Grantor hereby releases. Subject to any Applicable Intercreditor Agreement, such
sales may be adjourned and continued from time to time with or without notice.
Subject to any Applicable Intercreditor Agreement, the Agent shall have the
right to conduct such sales on premises of any Grantor or elsewhere and shall
have the right to use any Grantor’s premises without charge for such time or
times as the Agent deems necessary or advisable.

(b) Each Grantor further agrees, subject to any Applicable Intercreditor
Agreement, at the Agent’s request following the occurrence and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Agent at a place or places designated by the Agent which are
reasonably convenient to the Agent and such Grantor, whether at such Grantor’s
premises or elsewhere. Until the Agent is able to effect a sale, lease, or other
disposition of the Collateral, the Agent shall have the right to hold or use the
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Agent. The Agent shall have no obligation to any
Grantor to maintain or preserve the rights of such Grantor as against third
parties with respect to the Collateral while the Collateral is in the possession
of the Agent or marshal any Collateral for the benefit of any Person. In the
event the Agent seeks to take possession of all or any portion of the Collateral
by judicial process, each Grantor irrevocably waives (i) any demand for
possession prior to the commencement of any suit or action to recover the
Collateral and (ii) any requirement that the Agent retain possession and not
dispose of any Collateral until after trial or final judgment. Subject to any
Applicable Intercreditor Agreement, the Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies (for the benefit of the Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. Subject to any Applicable Intercreditor
Agreement, the Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Secured Obligations
first to all expenses of collection, recovery, receipt, appropriation,
realization or sale, including reasonable attorneys’ fees, and then as provided
in the Credit Agreement, and only after so paying over such net proceeds, and
after the payment by the Agent of any other amount required by any provision of
law, need the Agent account for the surplus, if any, to the applicable Grantor.
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against the Agent or any of the other Secured
Parties arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence, bad faith or willful
misconduct of the Agent or such Secured Party as finally determined by a court
of competent jurisdiction. Each Grantor agrees that 10 days’ prior notice by the
Agent of the time and place of any public sale or of the time after which a
private sale may take place is reasonable notification of such matters. Each
Grantor shall remain liable, jointly and severally with the other Grantors, for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees or
other expenses (to the extent provided for herein or in the Credit Agreement)
incurred by the Agent or any of the other Secured Parties to collect such
deficiency.

 

17



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.

(d) To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare the
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (b) to
fail to obtain third party consents for access to the Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of the
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on the Collateral or
to remove Liens on or any adverse claims against the Collateral, (d) to exercise
collection remedies against Account Debtors and other Persons obligated on the
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of the Collateral, whether or not the Collateral is
of a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (k) to purchase insurance or credit enhancements
to insure the Agent against risks of loss, collection or disposition of the
Collateral or to provide to the Agent a guaranteed return from the collection or
disposition of the Collateral, (l) to dispose of Leases, Inventory and related
Collateral in one or more portfolio sales or in individual sale transactions, or
(m) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 19(d) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 19(d). Without limitation upon the foregoing, nothing contained in this
Section 19(d) shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 19(d).

SECTION 20. Grant of License to Use Proprietary Rights. Solely for the purpose
of enabling the Agent to exercise rights and remedies under Section 19 hereof
(including, without limiting the terms of Section 19 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of the Collateral), effective solely upon the
occurrence and during the continuance of an Event of Default and exercisable,
subject to any Applicable Intercreditor Agreement, at such time as the Agent
shall be otherwise lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Agent, to the extent such Grantor has the right to
grant such right or access

 

18



--------------------------------------------------------------------------------

without additional payment or obligation, for the benefit of the Secured
Parties, a nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Proprietary
Rights now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. Solely with respect to
Proprietary Rights in or to trademarks or service marks and trade dress, the
license granted under this Section 20 shall be made subject to reasonable
quality control obligations reasonably required to maintain the validity and
enforceability of such trademarks, service marks or trade dress, as applicable.

SECTION 21. Limitation on the Agent’s and the Other Secured Parties’ Duty in
Respect of Collateral. The Agent and each other Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Agent nor any of the other Secured Parties shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of the Agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.

SECTION 22. Intercreditor Relations. Notwithstanding anything herein to the
contrary, (a) the Agent, for itself and on behalf of the Secured Parties,
acknowledges that the exercise of certain of the Agent’s rights and remedies
hereunder are subject to the provisions of any Applicable Intercreditor
Agreement and (b) prior to the Discharge of the ABL Obligations (as such terms
are defined in any Applicable Intercreditor Agreement), any obligation hereunder
to physically deliver any Collateral to the Agent shall be deemed satisfied by
the delivery to the ABL Agent, acting as gratuitous bailee for the Agent in
accordance with any Applicable Intercreditor Agreement. The failure of the Agent
or any other Secured Party to immediately enforce any of its rights and remedies
hereunder (as a result of the terms of any Applicable Intercreditor Agreement or
otherwise) shall not constitute a waiver of any such rights and remedies. In the
event of any conflict or inconsistency between the terms of any Applicable
Intercreditor Agreement and this Agreement regarding the relative interests of
the ABL Agent, the collateral agent under the Secured Notes Indenture, the Agent
and any other agent party to an Applicable Intercreditor Agreement, in the
Collateral, the terms of the Applicable Intercreditor Agreement shall govern and
control.

SECTION 23. Miscellaneous.

(a) Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

19



--------------------------------------------------------------------------------

(b) Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement is to be read,
construed and applied together with the Credit Agreement and the other Loan
Documents which, taken together, set forth the complete understanding and
agreement of the Agent, the other Secured Parties and Grantors with respect to
the matters referred to herein and therein; provided that, in the event of any
conflict between the terms of this Agreement and the Credit Agreement, the terms
of the Credit Agreement shall govern.

(d) No Waiver; Cumulative Remedies; Amendments and Additional Grantors.

(i) Neither the Agent nor any of the other Secured Parties shall by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Agent and then only to the extent therein set forth. A waiver by the Agent
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Agent would otherwise have had on any
future occasion. No failure to exercise nor any delay in exercising, on the part
of the Agent or any of the other Secured Parties, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law.

(ii) Except as otherwise expressly specified herein or in any Applicable
Intercreditor Agreement, none of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by the Agent and Grantors. Upon the execution and delivery by any
Person of a security agreement supplement in substantially the form of Exhibit A
hereto (each a “Security Agreement Supplement”), such Person shall be referred
to as an “Additional Grantor” and shall be and become a Grantor hereunder, and
each reference in this Agreement and the other Loan Documents to “Grantor” shall
also mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

 

20



--------------------------------------------------------------------------------

(e) Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

(f) Termination of this Agreement; Releases.

(i) Subject to Section 23(a) hereof, this Agreement and all security interests
and Liens granted hereby shall automatically terminate and be released upon Full
Payment of the Obligations.

(ii) Subject to any Applicable Intercreditor Agreement, the Agent shall release,
subject to the satisfaction of all conditions to release (if any) set forth in
the Credit Agreement, including the continuance of the applicable Agent’s Lien
in any proceeds of released Collateral, any such Agent’s Liens upon any
applicable Collateral pursuant to the terms of Section 14.11 of the Credit
Agreement.

(iii) Upon any Collateral being or becoming an Excluded Asset, the Lien created
hereby on such Collateral shall automatically terminate and be released without
further actions by any Person. In connection therewith, the Agent, at the
request and sole expense of the applicable Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable to evidence such termination and release in accordance with
Section 14.11 of the Credit Agreement.

(g) Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon and inure to the benefit of the successors and
assigns of such Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights, remedies and obligations of the
Agent hereunder, inure to the benefit of and be binding upon the Secured
Parties, all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to the Agent, for the benefit of the Secured Parties, hereunder. Except as
expressly permitted by the terms of the Credit Agreement, no Grantor may assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Agreement.

(h) Counterparts. This Agreement may be authenticated in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. This Agreement may be authenticated by manual signature,
facsimile or electronic means, all of which shall be equally valid.

 

21



--------------------------------------------------------------------------------

(i) Governing Law.

(i) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, THAT TO THE EXTENT THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.

(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE GRANTORS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE GRANTORS AND THE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (x) THE
AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GRANTOR
OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY
FOR THE SECURED OBLIGATIONS AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT
ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

(iii) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH
GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO THE COMPANY AT ITS ADDRESS SET FORTH IN SECTION
15.8 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE AGENT TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

(j) Waiver of Jury Trial. THE GRANTORS AND THE AGENT EACH IRREVOCABLY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER

 

22



--------------------------------------------------------------------------------

LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE GRANTORS AND THE AGENT EACH
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(k) Intercreditor Agreements. REFERENCE IS HEREBY MADE TO EACH APPLICABLE
INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
(I) THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT ARE
EXPRESSLY SUBJECT TO THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THE
CREDIT DOCUMENTS (AS SUCH TERM IS DEFINED IN THE PARI PASSU INTERCREDITOR
AGREEMENT) IN RESPECT OF THE ABL AGREEMENT AND (II) THE EXERCISE OF ANY RIGHT OR
REMEDY HEREUNDER IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF ANY APPLICABLE
INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF ANY
APPLICABLE INTERCREDITOR AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF
SUCH APPLICABLE INTERCREDITOR AGREEMENT SHALL GOVERN. THE AGENT, FOR ITSELF AND
ON BEHALF OF EACH OF THE SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO
ACT OR REFRAIN FROM ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF SUCH APPLICABLE INTERCREDITOR AGREEMENT. WITHOUT LIMITATION OF THE
FOREGOING AND IN ANY EVENT, NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION
HEREUNDER IF TAKING OF SUCH ACTION (X) WOULD BE INCONSISTENT WITH THE TERMS OF
SUCH APPLICABLE INTERCREDITOR AGREEMENT OR (Y) WOULD IMPAIR THE ABILITY OF THE
AGENT TO PERFECT OR ENFORCE ITS INTEREST IN ANY COLLATERAL OR TO OBTAIN
POSSESSION OR CONTROL (WITHIN THE MEANING OF THE UCC) OF ANY COLLATERAL IN ORDER
TO ASSURE THE LIEN THEREIN OF THE AGENT OR THE SECURED PARTIES AGAINST ANY OTHER
PERSON.

(l) Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

(m) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

23



--------------------------------------------------------------------------------

(n) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 23(i) and Section 23(j), with its counsel.

(o) Benefit of the Secured Parties. All Liens granted or contemplated hereby
shall be for the benefit of the Secured Parties and, subject to any Applicable
Intercreditor Agreement, all proceeds or payments realized from the Collateral
in accordance herewith shall be applied to the Secured Obligations in accordance
with the terms of the Credit Agreement and the other Loan Documents.

[Remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

GRANTORS: UNITED RENTALS, INC. By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Senior Vice President and Treasurer UNITED
RENTALS (NORTH AMERICA), INC. By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Senior Vice President and Treasurer UNITED
RENTALS (DELAWARE), INC. By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer UNITED RENTALS
HIGHWAY TECHNOLOGIES GULF, LLC By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer UNITED RENTALS
REALTY, LLC By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer

[SIGNATURE PAGE TO TERM LOAN SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A., as Agent By:  

/s/ Charlene Wright-Jones

  Name: Charlene Wright-Jones   Title: Vice President

[SIGNATURE PAGE TO TERM LOAN SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PART I

Issued and Outstanding Stock

 

Issuer

   Certificate
No.    No. of Shares  

Owner

   Issued      Outstanding  

United Rentals of Canada, Inc.1

   C-1


C-2

C-3

C-4

C-5

C-6

C-7

C-8

C-9

C-10

   10,870


202.34

132.39

122.31

110.67

108.19

108.207

8,119.8218

29.08553

37.719

  United Rentals Highway Technologies Gulf, LLC      19,840.73333       
19,840.73333  

United Rentals (Delaware), Inc.

   P-1    30,000


(preferred stock)

  United Rentals (North America), Inc.      30,000        30,000  

United Rentals Highway Technologies Gulf, LLC

   N/A    10,000   United Rentals (North America), Inc.      10,000       
10,000  

United Rentals (North America), Inc.

   2    100   United Rentals, Inc.      100        100  

United Rentals of Nova Scotia (No. 1), ULC2

   Certificate 5


Certificate 6

Certificate 7

Certificate 8

   87,043


5,386,243

1,505,510

1

  United Rentals (Delaware), Inc.      6,978,797        6,978,797  

United Rentals International B.V.3

   N/A    18,000   United Rentals (North America), Inc.      18,000       
18,000  

URVI, Inc.4

   2


3

   650


350

  United Rentals (North America), Inc.      1000        1000  

BlueLine Rental PR, Inc.5

   2,3    100   United Rentals (North America), Inc.      100        100  

 

1 

Only 65% will be pledged to secure Obligations.

2 

Only 65% will be pledged to secure Obligations.

3 

Only 65% will be pledged to secure Obligations.

4 

Only 65% will be pledged to secure Obligations.

5 

Only 65% will be pledged to secure Obligations



--------------------------------------------------------------------------------

Partnership and Membership Interests

 

Name of Company

  

Interest

United Rentals Realty, LLC    United Rentals (North America), Inc. is the sole
member and United Rentals, Inc. is the manager United Rentals International
Management LLC    United Rentals (North America), Inc. is the sole member and
United Rentals, Inc. is the manager



--------------------------------------------------------------------------------

PART II

Pledged Debt

Amended and Restated Global Intercompany Note, dated October 31, 2018.



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

   State/Province of
Organization    Type of Entity    Organizational I.D.  

United Rentals, Inc.

   Delaware    Corporation      2922505  

United Rentals (North America), Inc.

   Delaware    Corporation      5111514  

United Rentals (Delaware), Inc.

   Delaware    Corporation      3465858  

United Rentals Highway Technologies Gulf, LLC

   Delaware    Limited Liability
Company      3329406  

United Rentals Realty, LLC

   Delaware    Limited Liability
Company      4598063  



--------------------------------------------------------------------------------

SCHEDULE III

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Trademarks:

 

Grantor

  

Country

  

Mark

   File Date      Application
#      Registration
#      Registration
Date      Classes
Combined   United Rentals, Inc.    UNITED STATES    360 AWARENESS      6/16/2015
       86/663,579             

016, 035,
037, 041,
043, 044  
 
  United Rentals, Inc.    UNITED STATES    360Â° AWARENESS & Design     
6/16/2015        86/663,581             

016, 035,
037, 041,
043, 044  
 
  United Rentals, Inc.    UNITED STATES    BAKER PUMPS & Design      1/7/2002  
     78/101,334        3,165,824        10/31/2006        037   United Rentals,
Inc.    UNITED STATES    BAKER TANKS (Stacked)      6/21/2007        77/212,155
       4,338,919        5/21/2013       
037, 039,
040  
  United Rentals, Inc.    UNITED STATES    BAKERCORP & Design      11/14/2006  
     77/043,367        4,186,968        8/7/2012       

001, 011,
037, 039,
040,  
 
  United Rentals, Inc.    UNITED STATES    BAKERINSITE (Stylized & Design)     
9/16/2016        87/975,942        5,331,621        11/7/2017       
007, 009,
042  
  United Rentals, Inc.    UNITED STATES    BAKERINSITE (Stylized)      9/16/2016
       87/173,782              007   United Rentals, Inc.    UNITED STATES   
BAKERMOD      3/27/2014        86/234,681        4,761,467        6/23/2015     
  006   United Rentals, Inc.    UNITED STATES    BAKERZERO      9/28/2017       
87/626,192        5,464,204        5/8/2018        035, 041   United Rentals,
Inc.    UNITED STATES    BECAUSE THERE’S NO TIME FOR DOWNTIME      2/18/2013  
     85/852,431        4,473,899        1/28/2014        037   United Rentals,
Inc.    UNITED STATES    Circle Design      3/12/1998        75/449,210       
2,406,720        11/21/2000       
035, 037,
042  
  United Rentals, Inc.    UNITED STATES    CORE 4      5/9/2014       
86/277,019        4,718,078        4/7/2015        016, 041   United Rentals,
Inc.    UNITED STATES    DIRT CERT      5/9/2014        86/277,011       
5,375,566        1/9/2018        041   United Rentals, Inc.    UNITED STATES   
ECONOLIFT      7/11/2017        87/523,796             
006, 007,
035, 037  
  United Rentals, Inc.    UNITED STATES    E-Z & Design      9/21/2016       
87/178,739        5,146,812        2/21/2017        044   United Rentals, Inc.
   UNITED STATES    GO COURSE      4/15/2016        87/002,795              016,
041   United Rentals, Inc.    UNITED STATES    GO COURSES      4/15/2016       
87/002,800              016, 041   United Rentals (North America), Inc.   
UNITED STATES    GOT TOOLS?      4/14/2004        78/401,442        3,034,458  
     12/27/2005        037   United Rentals, Inc.    UNITED STATES    HI-FLO   
  3/29/2000        76/011,823        2,828,178        3/30/2004        011  
United Rentals, Inc.    UNITED STATES    IBS INDUSTRIAL BLIND SOLUTIONS & Design
     3/12/2018        87/830,717             
035, 040,
042  
  United Rentals, Inc.    UNITED STATES    ILEARNING      4/18/2017       
87/415,881              041  



--------------------------------------------------------------------------------

Grantor

  

Country

  

Mark

   File Date      Application
#      Registration
#      Registration
Date      Classes
Combined   United Rentals, Inc.    UNITED STATES    IT’S A SHORE THING     
8/18/2016        87/143,443        5,360,855        12/19/2017        037  
United Rentals, Inc.    UNITED STATES    IT’S A SHORE THING NEFF RENTAL WE CARE
MORE TRENCH SAFETY & Design      8/18/2016        87/143,533        5,381,650  
     1/16/2018        037   United Rentals, Inc.    UNITED STATES    KASELCO   
  4/24/1997        75/281,346        2,272,770        8/24/1999        011  
United Rentals (North America), Inc.    UNITED STATES    LEASCO      2/28/2002  
     76/376,463        2,921,928        2/1/2005        037   United Rentals,
Inc.    UNITED STATES    MAKE IT RIGHT      8/8/2012        85/698,431       
4,341,481        5/28/2013        036   United Rentals, Inc.    UNITED STATES   
NATIONAL PUMP & COMPRESSOR      12/3/2007        76/684,549        3,529,372  
     11/4/2008        035   United Rentals, Inc.    UNITED STATES    NEFF RENTAL
     8/22/2005        78/697,615        3,205,229        2/6/2007        035,
037   United Rentals, Inc.    UNITED STATES    NEFF RENTAL & Circular Design   
  9/1/2005        78/705,418        3,200,927        1/23/2007        035, 037  
United Rentals, Inc.    UNITED STATES    NEFF RENTAL & Rectangular Design     
9/8/2005        78/709,447        3,200,938        1/23/2007        035, 037  
United Rentals, Inc.    UNITED STATES    NES RENTALS      7/28/2005       
78/680,403        3,195,984        1/9/2007        035, 037   United Rentals,
Inc.    UNITED STATES    PEOPLE.EQUIPMENT.SOLUTIONS.      3/22/2013       
85/884,308        4,714,597        4/7/2015       
001, 011,
037, 039, 040  
  United Rentals, Inc.    UNITED STATES    PROJECT: UPTIME      5/20/2015       
86/636,190        4,897,790        2/9/2016        035, 042   United Rentals,
Inc.    UNITED STATES    QUANTUS      3/24/2016        86/951,318             
039   United Rentals, Inc.    UNITED STATES    READY WHEN YOU ARE     
11/22/2011        85/479,289        4,471,367        1/21/2014       

037, 039,
040, 042,
044, 045  
 
  United Rentals, Inc.    UNITED STATES    RELIABLE ONSITE SERVICES & Design   
  9/14/2016        87/171,048        5,188,550        4/18/2017       
011, 037,
039, 044  
  United Rentals, Inc.    UNITED STATES    RENT LESS. DO MORE.      9/10/2012  
     85/724,478        4,593,451        8/26/2014        042   United Rentals
(North America), Inc.    UNITED STATES    RSC EQUIPMENT RENTAL      9/30/2004  
     78/492,574        3,313,502        10/16/2007       
037, 039,
040, 044  
  United Rentals (North America), Inc.    UNITED STATES    RSC EQUIPMENT RENTAL
     9/30/2004        78/492,564        3,136,868        8/29/2006        035  
United Rentals, Inc.    UNITED STATES    S.M.A.R.T. GPS      1/18/2013       
85/827,019        4,607,399        9/16/2014        035   United Rentals, Inc.
   UNITED STATES    SABRE ENTERPRISES, INC. & Design      9/21/2016       
87/178,744        5,156,236        3/7/2017        044   United Rentals, Inc.   
UNITED STATES    SDS SAFETY DATA SOURCE & Design      3/12/2018       
87/830,679              041,042, 045   United Rentals, Inc.    UNITED STATES   
SERVICE RADIO RENTALS      3/13/2018        87/831,484              035   United
Rentals, Inc.    UNITED STATES    SHEA’S OUTHOUSE SERVICE & Design     
9/21/2016        87/178,741        5,156,235        3/7/2017        044   United
Rentals, Inc.    UNITED STATES    SMART GPS      1/17/2013        85/825,570  
     4,607,398        9/16/2014        035   United Rentals, Inc.    UNITED
STATES    SR SERVICE RADIO & Design      3/12/2018        87/830,724           
  035   United Rentals, Inc.    UNITED STATES    THE RIGHT EQUIPMENT. RIGHT NOW!
     2/17/2000        75/921,932        2,419,254        1/9/2001        035,
042   United Rentals, Inc.    UNITED STATES    THE UNDERGROUND EQUIPMENT
SPECIALIST      7/21/1999        75/756,944        2,410,275        12/5/2000  
     037   United Rentals (North America), Inc.    UNITED STATES    TOTAL
CONTROL      4/30/2003        76/510,869        2,850,473        6/8/2004       
009  



--------------------------------------------------------------------------------

Grantor

  

Country

  

Mark

   File Date      Application
#      Registration
#      Registration
Date      Classes
Combined   United Rentals, Inc.    UNITED STATES    TOTAL CONTROL      5/7/2013
       85/925,016        4,500,742        3/25/2014        042   United Rentals,
Inc.    UNITED STATES    TRUE CAST      5/16/2013        85/933,838       
4,523,322        4/29/2014        008, 009   United Rentals, Inc.    UNITED
STATES    TRUE CAST      5/27/2011        85/332,396        4,207,189       
9/11/2012        007   United Rentals, Inc.    UNITED STATES    TURNS FOR TROOPS
     8/11/2017        87/564,954        5,392,014        1/30/2018        036  
United Rentals, Inc.    UNITED STATES    UNI-LIFT      6/29/2017       
87/510,962             
006, 007,
035, 037  
  United Rentals, Inc.    UNITED STATES    UNITED ACADEMY      12/16/2013       
86/144,163        4,611,372        9/23/2014        016, 041   United Rentals,
Inc.    UNITED STATES    UNITED ACADEMY BLENDED LEARNING      4/21/2015       
86/604,352        5,423,750        3/13/2018        041   United Rentals, Inc.
   UNITED STATES    UNITED ACADEMY PASSPORT SYSTEM      4/22/2016       
87/010,778              016, 041   United Rentals, Inc.    UNITED STATES   
UNITED GUARD      6/9/2011        85/342,236        4,083,970        1/10/2012  
     036   United Rentals, Inc.    UNITED STATES    UNITED RENTALS      3/5/1998
       75/445,513        2,476,091        8/7/2001       
035, 037,
042  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS      5/27/2016       
87/052,554        5,082,362        11/15/2016       
037, 039,
040, 042  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS      5/27/2016       
87/052,616        5,091,224        11/29/2016       
007, 009,
011, 012  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS      7/13/2016       
87/102,106        5,476,165        5/22/2018        039   United Rentals, Inc.
   UNITED STATES    UNITED RENTALS      7/13/2016        87/975,778       
5,308,497        10/10/2017       
037, 039,
040, 042  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS & Design      5/6/2013
       85/924,283        4,513,570        4/15/2014        035, 041   United
Rentals, Inc.    UNITED STATES    UNITED RENTALS & Design      6/6/2011       
85/339,031        4,181,951        7/31/2012       
035, 037,
043, 044  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS & Design     
5/27/2016        87/052,557        5,082,363        11/15/2016       
037, 039,
040, 042  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS & Design     
5/27/2016        87/052,613        5,091,223        11/29/2016       
007, 009,
011, 012  
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS & Design (Tanks and
Filters)      7/10/2018        88/031,624             

001, 011,
037, 039,
040  
 
  United Rentals, Inc.    UNITED STATES    UNITED RENTALS (Tanks and Filters)   
  7/10/2018        88/031,629             

001, 011,
037, 039,
040  
 
  United Rentals, Inc.    UNITED STATES    UNIVERSAL LPS      4/18/2017       
87/415,884              035   United Rentals, Inc.    UNITED STATES    UR     
12/2/2016        87/255,142             




007, 009,
011, 012,
035, 037,
039, 040,
041, 042,
043  
 
 
 
 
  United Rentals, Inc.    UNITED STATES    UR CONTROL      1/7/2014       
86/159,259        4,572,400        7/22/2014        042   United Rentals, Inc.
   UNITED STATES    UR JOBSITE      6/11/2014        86/306,390        4,667,611
       1/6/2015        009   United Rentals, Inc.    UNITED STATES    UR ONE   
  9/20/2017        87/615,700              042   United Rentals, Inc.    UNITED
STATES    UR ONEWORKS      9/20/2017        87/615,691              042   United
Rentals, Inc.    UNITED STATES    UR SITESTREAM      9/20/2017        87/615,688
             042  



--------------------------------------------------------------------------------

Grantor

  

Country

  

Mark

   File Date      Application
#      Registration
#      Registration
Date      Classes
Combined   United Rentals, Inc.    UNITED STATES    URDATA      3/24/2000       
76/011,015        2,497,914        10/16/2001        035037   United Rentals,
Inc.    UNITED STATES    URI      12/2/2016        87/255,418             

007, 012,
037, 039,
040, 042  
 
  United Rentals, Inc.    UNITED STATES    URI      12/2/2016        87/976,396
             009   United Rentals, Inc.    UNITED STATES    URI      11/18/2015
       86/824,014        5,525,247        7/24/2018       
035, 037,
041, 043  
  United Rentals, Inc.    UNITED STATES    UR-IQ      9/20/2017       
87/615,695              042   United Rentals (North America), Inc.    UNITED
STATES    US RENTALS & Design      2/25/1991        74/141,973        1,735,268
       11/24/1992        037, 039   United Rentals, Inc.    UNITED STATES   
VALU-LIFT      6/29/2017        87/511,110             
006, 007,
035,037  
  United Rentals, Inc.    UNITED STATES    WE CARE MORE      8/22/2005       
78/697,473        3,467,842        7/15/2008        037   United Rentals, Inc.
   UNITED STATES    WE HAVE IT . . .      10/17/2013        86/093,901       
4,537,563        5/27/2014        035, 037   United Rentals, Inc.    UNITED
STATES    YOUR JOB STARTS HERE      7/12/2016        87/100,664             


035, 037,
039, 040,
041, 043,
044  
 
 
  United Rentals, Inc.    UNITED STATES    YOU’RE BUILDING THE FUTURE. WE’RE
HERE TO HELP.      9/11/2012        85/725,788        4,515,509        4/15/2014
      
035, 037,
044  
  United Rentals (North America), Inc. (as successor in interest to Vander
Intermediate Holding III Corporation)    UNITED STATES    BLUELINE RENTAL     
1/10/2014        86/163,005        5,443,483           037   United Rentals
(North America), Inc. (as successor in interest to Vander Intermediate Holding
III Corporation)    UNITED STATES    BLUELINE RENTAL      1/10/2014       
86/976,012              035   United Rentals (North America), Inc. (as successor
in interest to Vander Intermediate Holding III Corporation)    UNITED STATES   
BLUELINE RENTAL      1/10/2014        86/982,991        5,465,101           035
  United Rentals (North America), Inc. (as successor in interest to BlueLine
Rental, LLC)    UNITED STATES    CAPITAL RENTAL      1/30/2013        86/023,292
       4,513,796          
035, 037,
044  
 



--------------------------------------------------------------------------------

Patents:

 

Patent

   Application
No.      Registration No.      File Date  

Process and Apparatus for electrocoagulative treatment of industrial waste water

     09/554975        6294061        7/17/2000  

Process and Apparatus for electrocoagulative treatment of industrial waste water

     09/961524        6689271        9/24/2001  

Electrocoagulation Reactor

     11/581695        8431009        10/16/2006  

Electrocoagulation Reactor Having Segmented Intermediate Uncharged Plates

     12/787715        8430996        5/26/2010  

Storage Aparatus Having Tank with Tapperred Bottom and Axle Assembly

     14/463576        9150349        8/19/2014  

DC Power Signal Generation for Elecectro-Chemical Reactor

     14/209489        9397514        3/13/2014  

Pump Suction Stinger for High Flow Sewer Bypass

     14/980453        9989172        12/28/2015  

System and method for utilization-based computing of emissions attributable to
specific equipment

     13/247,729           9/28/2011  

Equipment staging method and system

     15/516,815       




2018-0276741


(Pub. No.

 


) 

     4/4/2017  

Equipment staging application and platform

     15/516,823       




2018-0089727


(Pub. No.

 


) 

     4/4/2017  

Slidable step for mounting and dismounting a vehicle

     15/512,750           3/20/2017  

Copyrights:

None.



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement, dated as of October 31, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), the Guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent and (ii) the Security Agreement
dated as of October 31, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of the Agent for the benefit
of the Secured Parties. Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement.

SECTION 1. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by the undersigned of all of its present and future Obligations, the
undersigned hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in and continuing lien on all of the undersigned’s right, title and
interest in or to any and all of the following properties and assets of the
undersigned and all powers and rights of the undersigned in all of the following
(including the power to transfer rights in the following), whether now owned or
existing or at any time hereafter acquired or arising, regardless of where
located (collectively, the “Collateral”):

(i) all Accounts;

(ii) all Inventory, including all Rental Equipment;

(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights;

(x) all General Intangibles (including Payment Intangibles and Software);

(xi) all Goods;

(xii) all Equipment;

(xiii) all Investment Property, including the Security Collateral of the
undersigned;

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of the undersigned held directly or indirectly by the Agent, any Lender,
the ABL Agent, any Second Lien Agent (as defined in the Notes Security
Agreement) or any of their Affiliates;

(xv) all of the undersigned’s Material Accounts, credits, and balances with and
other claims against the Agent, the ABL Agent, any Lender (as defined in the ABL
Agreement), the Collateral Agent (as defined in the Notes Security Agreement),
any Second Lien Agent (as defined in the Notes Security Agreement) or any of
their Affiliates or any other financial institution with which the undersigned
maintains deposits, including all Payment Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

SECTION 2. Representations and Warranties. (a) The undersigned represents and
warrants to the Agent and the other Secured Parties that as of the date hereof:
(i) Schedule I hereto identifies (A) the undersigned’s name as of the date
hereof as it appears in official filings in the state or other jurisdiction of
its incorporation or other organization, (B) the type of entity

 

Exhibit A - Page 2



--------------------------------------------------------------------------------

of the undersigned (including corporation, partnership, limited partnership or
limited liability company), (C) the organizational identification number issued
by the undersigned’s state, province or territory of incorporation or
organization or a statement that no such number has been issued, and (D) the
jurisdiction in which the undersigned is incorporated or organized; and (ii) the
undersigned has only one state, province or territory of incorporation or
organization.

(b) The undersigned hereby makes each other representation and warranty set
forth in the Security Agreement with respect to itself and the Collateral owned
by it. The undersigned hereby represents and warrants to the Agent and the other
Secured Parties that the attached Schedule II contains all information with
respect to itself and the Collateral owned by it that is required to be set
forth in Schedule II to the Security Agreement with respect to the Grantors and
their Collateral and Schedule III contains all information with respect to
itself and the Security Collateral owned by it that is required to be set forth
in Schedule I to the Security Agreement with respect to the Grantors and their
Security Collateral.

(c) The undersigned hereby makes each representation and warranty set forth in
the Credit Agreement that is made with respect to any Obligor.

SECTION 3. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 4. Obligations under the Credit Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as an Obligor and
Guarantor by all of the terms and provisions of the Credit Agreement to the same
extent as though the undersigned were a party to the Credit Agreement in each
such capacity from and after the date hereof. The undersigned further agrees, as
of the date first above written, that each reference in the Credit Agreement to
an “Obligor” or a “Guarantor” shall also mean and be a reference to the
undersigned.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

Exhibit A - Page 3



--------------------------------------------------------------------------------

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

  Title:                  Address for notices:    
                                                                     
                                                                     
                        

 

Exhibit A - Page 4



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

  

State/Province of

Organization

  

Type of Entity

  

Organizational I.D.

        

 

 

Exhibit A - Page 5



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Trademarks:

 

Grantor

  

Country

  

Trademark

  

Application or
Registration No.

  

Filing Date

  

Registration

Date

                             

Patents:

 

Grantor

  

Country

  

Title

  

Application

or Patent No.

  

Filing Date

  

Issue Date

                             

Copyrights:

 

Grantor

  

Country

  

Copyright

  

Registration No.

  

Filing Date

  

Registration

Date

                             

 

Exhibit A - Page 6



--------------------------------------------------------------------------------

SCHEDULE III

to

AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PART I

PART II

 

 

Exhibit A - Page 7